                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 1)-    /3 / (~

 JOHN CURTIS RICE,

                              Plaintiff,
                                                              No. 19-CV-5648 (RA)
                         V.
                                                                         ORDER
 COINTELEGRAPH MEDIA USA INC.,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         The Court has been informed that the parties have reached a settlement in principle in this

case. Accordingly, it is hereby:

         ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court's docket if the application to restore the

action is made within thirty (30) days. Any application to reopen this action must be filed within

thirty (30) days of this order, and any application filed thereafter may be denied solely on that

basis. If the parties seek to have the Court retain jurisdiction to enforce a settlement agreement,

the terms of the agreement must be placed on the public record and "so ordered" by the Court

within the same thirty-day period. See Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir.

2015). The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

Dated:     December 3, 2019
           New York, New York


                                                  United States District Judge
